                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


NATHAN ALAN VIETH,

                       Plaintiff,

               v.                                              Case No. 20-cv-0070-bhl

SHEBOYGAN COUNTY
SHERIFF’S DEPT., et al.,

                       Defendants.


                                               ORDER


       Plaintiff Nathan Alan Vieth, who is representing himself, filed a civil rights lawsuit along

with a motion for leave to proceed without prepayment of the filing fee. Dkt. Nos. 1, 2. Vieth

also filed a motion to waive the initial partial filing fee, which the court denied on June 1, 2020.

Dkt. No. 10. In the order denying Vieth’s motion to waive the initial partial filing fee, the court

ordered Vieth to pay the initial partial filing fee of $7.90 on or before June 22, 2020. The court

also warned Vieth that if he did not either pay the fee or explain why he could not pay it by the

stated deadline, the court would dismiss the case without prejudice. Id. at 4.

       The June 22, 2020 deadline passed. At that time, the court recognized that Vieth had

transferred a couple of times including shortly after the June 1 order and, concerned that Vieth

may have been unaware that his deadline had passed, granted Vieth an extension until September

11, 2020 to pay the initial partial filing fee. Dkt. No. 13. On August 27, 2020, Vieth filed a letter

under seal explaining the reasons why he believes he cannot pay the initial partial filing fee. Dkt.

No. 14. Vieth filed the letter under seal because it includes his confidential mental health records.

In his letter, Vieth states he has no money left in his trust account, he cannot pay the initial partial




          Case 2:20-cv-00070-BHL Filed 10/02/20 Page 1 of 3 Document 15
filing fee, and he has mental health issues that prevent him from getting employment within the

jail. Additionally, Vieth claims he used the money he previously had in his trust account to pay

the initial partial filing fee in his other case, Case No. 20-cv-95-pp. On September 23, 2020, this

case and Case No. 20-cv-95, were reassigned to a new judge.

       A court may not dismiss the lawsuit of a prisoner who lacks the ability to pay an initial

partial filing fee. See 28 U.S.C. § 1915(b)(4) ("In no event shall a prisoner be prohibited from

bringing a civil action . . . for the reason that the prisoner has no assets and no means by which to

pay the initial partial filing fee."). “But if the court finds that the prisoner is unable to pay the

partial filing fee at the time of collection because he intentionally depleted his account to avoid

payment, the court in its sound discretion may dismiss the action." Thomas v. Butts, 745 F.3d 309,

312 (7th Cir. 2014) (citations and internal quotation omitted).

       Vieth did not provide an updated certified trust account statement with his letter. Based on

the trust account statement the court has on file, Vieth had income and had made several trips to

the commissary, depleting his account. The only current information the court has is Vieth’s

statement that he spent the rest of his money on the filing fee in the other case. The Court of

Appeals for the Seventh Circuit has instructed, “It is not enough that the prisoner lack assets on

the date he files. If that were so, then a prisoner could squander his trust account and avoid the

fee. Section 1915(b)(4) comes into play only when ‘the prisoner has no assets and no means by

which to pay the initial partial filing fee.’ A prisoner with periodic income has ‘means’ even when

he lacks ‘assets.’” Newlin v. Helman, 123 F.3d 429, 435 (7th Cir. 1997) (rev’d on other grounds

Walker v. O’Brien, 216 F.3d 626 (7th Cir. 2000)).

       Because the court cannot fully determine if Vieth has means, the court will give him one

final chance. He must submit an updated certified trust account statement or pay the initial partial



                                                 2

          Case 2:20-cv-00070-BHL Filed 10/02/20 Page 2 of 3 Document 15
filing fee by October 16, 2020. The court also reminds Vieth that, as stated in the original order

setting the initial partial filing fee, he may pay the initial partial filing fee from his release account

if there are insufficient funds available in his regular account. Dkt. No. 6 at 3.

        The court ORDERS that Vieth must provide an updated certified trust account statement

or pay the initial partial filing fee by the end of the day October 16, 2020. If the court does not

receive the certified trust account statement or the initial partial filing fee by this deadline, the

court will likely dismiss Vieth’s case for failure to pay the fee.



        Dated at Milwaukee, Wisconsin this 2nd of October, 2020.



                                                         s/ Brett H. Ludwig
                                                         Brett H. Ludwig
                                                         United States District Judge




                                                    3

          Case 2:20-cv-00070-BHL Filed 10/02/20 Page 3 of 3 Document 15
